Title: From Thomas Jefferson to Thomas Jefferson Smith, 21 February 1825
From: Jefferson, Thomas
To: Smith, Thomas Jefferson

Th: Jefferson to Th: Jefferson Smith.Monticello
Feb. 21. 1825.This letter will, to you be as one from the dead, the writer will be in the grave before you can weigh it’s counsels. your affectionate and excellent father has requested that I would address to you something which might possibly have a favorable influence on the course of life you have to run, and I too, as a namesake, feel an interest in that course. few words will be necessary with good dispositions on your part. adore God. reverence and cherish your parents. love your neighbor as yourself, and your country more than yourself. be just. be true. murmur not at the ways of Providence. so shall the life into which you have entered be the Portal to one of eternal and ineffable bliss. and if to the dead it is permitted to care for the things of this world, every action of your life will be under my regard. farewell.The portrait of a good man by the most sublime of Poets, for your imitationLord, who’s the happy man that may To thy blest courts repair,Not, stranger-like, to visit them, But to inhabit there?‘Tis he whose every thought and deed By rules of virtue moves;Whose generous tongue disdains to speak The things his heart disproves.Who never did a slander forge His neighbor’s fame to wound;Nor hearken to a false report By malice whispered round.Who vice, in all it’s pomp and power, Can treat with just neglect;And piety, tho’ cloath’d in rags, Religiously respect.Who, to his plighted vows and trust Has ever firmly stood;And, tho’ he promise to his loss, He makes his promise good.Whose soul in usury disdains His treasure to employ;Whom no rewards can ever bribe The guiltless to destroy.The man who, by this steady course, Has happiness ensur’d,When earth’s foundations shake, shall stand, By Providence secur’d.A Decalogue of Canons for observation in practical life.1. Never put off till tomorrow what you can do to-day.2. Never trouble another for what you can do yourself.3. Never spend your money before you have it.4. Never buy a what you do not want, because it is cheap; it will be dear to you.5. Pride costs us more than hunger, thirst and cold.6. We never repent of having eaten too little.7. Nothing is troublesome that we do willingly.8. How much pain have cost us the evils which have never happened!9. Take things always by their smooth handle.10. When angry, count ten, before you speak; if very angry, an hundred.